of f i c e of c h i e f c ou n s e l department of the treasury int ernal revenue service washington d c date number release date cc intl br tl-n-626-00 uilc internal_revenue_service national_office field_service_advice memorandum for jeffrey dorfman chief branch cc intl br from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-626-00 fp usp uss a corp b country y country z fc a b c d e f g h i j k l m n o p q r s date date date date year year issue whether under the facts described below the taxpayer should recognize a taxable gain as a result of a debt-equity_swap transaction conclusion tl-n-626-00 yes the taxpayer should recognize a taxable gain from the debt-equity_swap transaction described below facts usp taxpayer is a subsidiary of fp the country y parent of the group and is the group’s u s holding_company usp uses the u s dollar as its functional_currency country z had issued u s dollar-denominated debt sovereign debt that was trading on the secondary markets at steep discounts country z implemented a debt-equity_swap program that allowed it to retire this dollar- denominated debt in exchange for its currency the fc that would be invested in country z on date a corp a country z corporation was formed with usp fp and uss a domestic subsidiary of usp receiving and respectively of a corp ’s stock a corp was formed to engage in the same general business as fp albeit in country z a corp ’s functional_currency was the fc on date in year pursuant to the terms of a debt-equity_swap agreement parties to which were usp a corp country z and b a u s commercial bank the following actions occurred simultaneously usp paid b the market_value of the sovereign debt subject_to the swap approximately j of the face_amount plus commissions b agreed that the debt shall be canceled country z transferred fcs into an account held by the country z treasury in favor of a corp equal to c of the face value of the dollar denominated sovereign debt in exchange for the fcs a corp issued shares of a special series of restricted common_stock to usp the amount of fcs which country z transferred to a corp equaled c of the face_amount of the debt based on the market exchange rate of u s dollars for fc the use of these fcs by a corp was restricted by country z to funding certain capital and operating_expenses within country z in addition the capital stock that a corp issued could not be transferred to a country z person or entity prior to date and bore a legend so stating the capital stock also had limited redemption and dividend rights and was not convertible into any other type of security tl-n-626-00 in year usp and fp entered into a debt-equity_swap which was identical in all respects to the debt-equity_swap which occurred in year except for the following unlike the year debt-equity_swap fp also participated in the debt-equity_swap which occurred in year ie fp paid a portion of the payment to b and received a proportionate amount of a corp ’s capital stock the amounts of sovereign debt subject_to the swap varied from the amounts of sovereign debt subject_to the year swap in both debt-equity swaps usp and in the year debt-equity_swap fp paid b the secondary market price for the sovereign debt and in both debt-equity swaps country z deposited fcs with spot value equal to c of the face value of the dollar denominated sovereign debt in addition the secondary market_value of the sovereign debt had fluctuated slightly so that the amounts paid_by usp and fp constituted k of the face value of the sovereign debt in its year and year tax returns as originally filed usp did not recognize any gain on the debt-equity swaps the district_director issued to usp a notice of proposed adjustments in which it claimed that usp should have recognized gain on the year debt-equity_swap in the amount of dollar_figuree ie the difference between dollar_figurea the amount_realized on the exchange of the country z sovereign debt the spot value of the fcs transferred by country z less dollar_figured its basis in the sovereign debt usp’s basis in the debt consists of dollar_figureb the secondary market_value of the sovereign debt and commissions in the amount of dollar_figureg paid to b in respect to the debt equity_swap similarly the district_director claimed that usp should have recognized gain on the year debt-equity_swap in the amount of dollar_figurep ie the difference between the amount_realized on the exchange of the country z sovereign debt dollar_figurel less its basis in the sovereign debt dollar_figurem which includes dollar_figuren the secondary market_value of the sovereign debt and commissions in the amount of dollar_figureo paid to b in respect to the debt-equity_swap usp paid the tax asserted based on recognizing gain on the debt-equity swaps subsequently usp filed claims for refund arguing that it should not have recognized any gains as a result of the debt-equity swaps you have requested guidance for purposes of considering the appropriate response to usp’ sec_1 this fsa only discusses usp’s tax treatment of the debt-equity swaps accordingly we ignore fp’s participation in the second debt-equity_swap except to the extent it is relevant to usp’s tax treatment ie whether the second debt-equity_swap includes an exchange described in sec_351 district_counsel suggests that a mathematical error may exist in this amount district_counsel suggests that a mathematical error may exist in this amount tl-n-626-00 refund claims the appellate venue for this taxpayer would be other than the fifth circuit law and analysis i characterization of the debt-equity swaps for federal tax purposes the above described debt-equity_swap transactions should be characterized as usp and in the second transaction usp and fp purchasing the sovereign debt or a participation interest therein from b for cash and surrendering the sovereign debt to country z which then canceled the debt in exchange for usp surrendering the sovereign debt country z transferred fcs to usp which then contributed the fcs to a corp in exchange for its capital stock support for this characterization is derived from the tax_court in 106_tc_257 supplemental opinion rev’d on other 121_f3d_977 5th cir which characterized a similar debt-equity_swap in this manner in g m trading the taxpayer argued that the transaction should be characterized as a contribution of dollars to its mexican subsidiary procesos the purchase of the mexican debt by procesos and the exchange of that debt by procesos with the mexican government for restricted pesos t c pincite the tax_court rejected the taxpayer’s characterization of the transaction stating that the u s parent not the mexican subsidiary must be viewed as purchasing and exchanging the debt with the mexican government in exchange for pesos the u s parent then transferred the pesos to its mexican subsidiary for stock t c pincite the fifth circuit similarly held that the u s parent rather than the mexican subsidiary surrendered the mexican debt stating that t he record unambiguously shows that g m trading corp paid the dollars to the bank and procesos never had possession of that money 121_f3d_977 pincite n ii gain recognition as set forth above both the tax_court and the fifth circuit characterized the debt-equity_swap transaction in g m trading as having two essential steps the purchase of the mexican debt by g m trading and its transfer to the mexican in 113_tc_1 the tax_court found that the sovereign debt was contributed by the u s parent cmi texas to the mexican subsidiary industrias fronterizas cmi s a de c v industrias in cmi however the purchase and capitalization agreement specifically stated that the sovereign debt was to be transferred from cmi texas to industrias as a capital_contribution tl-n-626-00 government in exchange for restricted pesos and a contribution of those pesos to procesos under the tax court’s view g m trading must recognize gain on step one of the transaction to the extent the fair_market_value of the pesos exceeds its basis in the debt however no gain_or_loss would be recognized on step two of the transaction since g m trading’s basis in the pesos would equal the fair_market_value of the stock received moreover the tax_court held that the foreign_currency received in excess of the taxpayer’s basis in the sovereign debt did not fall under sec_118 because the mexican government received direct specific and significant economic benefits that related to its foreign exchange position namely the surrender of dollar-denominated debt in exchange for local currency and the specific contractual promise to employ mexican workers and use mexican contractors g m trading t c pincite the fifth circuit also focused on step one of the transaction it held that the restricted pesos received by g m trading were in part in exchange for inducing investment in mexico qualifying as a non-shareholder contribution_to_capital under sec_118 and in part in exchange for extinguishment of dollar denominated debt a specific service that would not qualify as a non-shareholder contribution_to_capital under sec_118 the fifth circuit further held that the restricted pesos received for debt extinguishment had no readily ascertainable value and under u s v davis 370_us_65 the basis of the pesos was equal to g m trading’s basis in the debt exchanged accordingly no gain was realized on such exchange the court further held that the value of any other restricted pesos received was a non-taxable contribution_to_capital the fifth circuit did not focus on step two of the transaction other than in footnote of the opinion in that footnote the court noted that g m trading’s basis in the pesos acquired as a contribution_to_capital is zero under sec_362 therefore it presumably will pay taxes on the contribution when it sells or liquidates the factory 121_f3d_977 pincite n it is hard to reconcile the court’s characterization of the debt-equity_swap transaction with footnote if g m trading was considered to have acquired pesos with a zero basis and to have transferred them to procesos it should have been taxable at the time of the transfer on any gain inherent in the pesos under sec_367 not at the time the factory is sold we do not agree with the fifth circuit’s analysis in g m trading as the tax_court has found the taxpayer in g m trading received specific bargained-for it should be noted that g m trading did not own the factory at issue its mexican subsidiary procesos did thus even at the time the factory is sold g m trading would recognize no gain except indirectly if a sec_1504 election is in place tl-n-626-00 benefits that rendered sec_118 inapplicable similarly in this case country z was able to retire dollar-denominated debt without using any of its hard currency reserves this and other bargained-for benefits take usp’s debt-equity swaps outside the intended scope of sec_118 we believe the position set forth in revrul_87_124 1987_1_cb_205 as supported by the tax_court opinions in g m trading is correct thus usp should recognize gain with respect to the year and debt-equity swaps at the time the country z debt is exchanged for the restricted pesos respectively as set forth below even if we were to accept the analysis of the fifth circuit in g m trading usp will recognize gain with respect to the year and swaps the year debt-equity_swap generally sec_351 provides that investors do not recognize gain_or_loss if they transfer property to a corporation solely in exchange for its stock and if the transferors as a group are in control of the transferee corporation immediately_after_the_exchange property includes foreign_currency revrul_74_7 1974_1_cb_198 for purposes of sec_351 control is defined as ownership of percent of the total combined voting power of all classes entitled to vote and percent of the total number of shares of all other classes of stock of the transferee corporation sec_351 and sec_368 the ownership interests of all transferors participating in a single transaction are aggregated to determine whether the control test is met revrul_73_473 1973_2_cb_115 generally to determine control a group of transferors may include all of the transferee stock owned by each transferor participating in the transaction not just the shares the transferors receive in the current transaction id we note that before the year swap usp the transferor owned of the voting common_stock of a corp the transferee as noted above fp and uss owned the remainder of such stock of a corp further there were no other classes of stock of a corp outstanding as part of the year swap usp was deemed to have transferred fcs to a corp in exchange for shares of a corp ’s voting common_stock we do not have any information as to how many shares of such stock usp received in the exchange however based on the information we do have it does not appear that usp’s ownership of a corp increased significantly beyond the it already owned in that case usp’s transfer does not qualify under sec_351 because usp was not in control of a corp within the meaning of sec_368 in other words usp did not own at least of the voting common_stock of a corp after the year exchange in determining whether the control requirement of sec_368 is satisfied usp may not take into account stock of a corp owned tl-n-626-00 by related parties revrul_56_613 1956_2_cb_212 sec_368 specifically defines control in terms of direct ownership of stock and not in terms of practical control there is no basis for disregarding the separate legal entities of the parent and its subsidiary and for attributing the subsidiary’s ownership of the target_corporation stock to the parent since sec_351 does not apply on the transfer of the restricted pesos by usp in exchange for a corp stock any gain would be recognized under sec_1001 under the fifth circuit’s approach the restricted fcs received by usp are in part in exchange for inducing investment in country z which qualify as a non- shareholder contribution_to_capital under sec_118 and in part in exchange for extinguishment of dollar denominated debt a specific service that would not qualify as a non-shareholder contribution_to_capital under sec_118 the restricted fcs that qualify as a non-shareholder contribution_to_capital by country z to usp under sec_118 have a zero basis under sec_362 and gain is recognized under sec_1001 on the transfer of the fcs by usp to a corp to the extent the value of a corp stock received in the exchange exceeds the zero basis in the fcs the year swap before the year swap usp owned approximately of the voting common_stock of a corp and fp owned as part of the year swap usp and fp were deemed to have transferred fcs to a corp in exchange for a corp ’s common_stock since usp and fp were collectively in control of a corp after this exchange and the other elements of sec_351 are satisfied but for the application of sec_367 the year swap qualifies for nonrecognition treatment under sec_351 sec_367 subject_to various exceptions not relevant here requires the taxpayer to recognize gain when it transfers appreciated_property to a foreign_corporation in exchange for that corporation’s capital stock in an exchange which would otherwise qualify for nonrecognition treatment under sec_351 as set forth above under the fifth circuit’s approach the restricted fcs received by usp are in part in exchange for inducing investment in country z which qualify as a non-shareholder contribution_to_capital under sec_118 and in part in exchange for extinguishment of dollar denominated debt a specific service that would not qualify as a non-shareholder contribution_to_capital under to the extent that the basis of the fcs originally given in exchange for debt extinguishment is exceeded by the value of a corp stock received in the exchange gain should be recognized on that exchange as well tl-n-626-00 sec_118 the restricted fcs that qualify as a non-shareholder contribution_to_capital by country z to usp under sec_118 have a zero basis under sec_362 and gain is recognized under sec_367 on the transfer of the fcs by usp to a corp iii valuation at issue is the amount of gain which usp realized on the debt-equity swaps taxpayer argues that the restrictions imposed on the use of the local currency lower the value of the local currency received in the exchange this argument was rejected by the tax_court in 106_tc_257 supplemental opinion rev’d 121_f3d_977 5th cir the tax_court concluded that the local currency received by the taxpayer should not be reduced by the restrictions imposed on their use which were similar to restrictions placed on loan disbursements by financial institutions when lending with respect to construction projects we note however that in reversing the tax_court on another issue the fifth circuit in dicta expressed some skepticism about the tax court’s findin121_f3d_977 pincite n 5th cir in a subsequent case the tax_court granted a taxpayer a discount from the fair_market_value of the foreign_currency due to some restrictions on the repatriation of the taxpayer’s investment for twelve years 108_tc_265 in that case however the service’s expert had conceded that based on the facts of that case a discount might have been appropriate the restrictions on the fcs in the case at hand are very similar to those imposed on the pesos in the g m trading case we agree with the tax court’s analysis of the value of the restricted pesos in g m trading see t c and t c and based on the information in our possession believe similarly sec_367 will apply to any gain inherent in the restricted fcs given in exchange for debt extinguishment in 113_tc_1 a case involving a mexican debt-equity_swap in which the us parent contributed a participation interest in mexican u s dollar denominated debt to its mexican subsidiary which then transferred the participation interest to the mexican government in exchange for mexican pesos the tax_court did not reach the issue as to whether the value of the pesos received by the mexican subsidiary should be discounted due to the restrictions on use of the pesos or restrictions on repatriation of the earnings id pincite tl-n-626-00 that the restrictions imposed with respect to the fcs in this case do not materially affect their value case development hazards and other considerations as discussed above a threshold issue in this case exists as to the characterization of the debt-equity swaps we concluded that the debt-equity swaps should be characterized as usp purchasing the sovereign debt from b exchanging it with country z for fcs and contributing those fcs to a corp in exchange for its common_stock we based this conclusion on the similarity between the debt-equity_swap agreement in this case and the debt participation and capitalization agreement in g m trading we do note however that differences in the agreements exist so that the agreement between usp fp a corp b and country z is somewhat less clear than the g m trading agreement in the g m trading agreement the bank was deemed to sell to g m trading corp the mexican sovereign debt upon receipt of payment from g m trading corp in addition on the closing date of the swap the participation shall be terminated and g m trading corp shall not be entitled to receive any amount with respect to the mexican debt ie g m trading corp must be viewed as surrendering the debt to the mexican government we do not have all the exhibits to the satisfaction and purchase agreement in this case in particular exhibit g referred to in the definition of quotation acceptance notice may have a bearing on the similarity of the two agreements accordingly we cannot fully assess the risk that a court may not characterize the transaction in this case in the same manner as the g m trading agreement we note that the agreement exclusive of the exhibits in this case nowhere states that usp is deemed to have acquired the sovereign debt furthermore the agreement in this case states that it is being entered into w hereas usp and fp desire through their payment of u s dollars for the benefit of country z to acquire qualified capital stock of a corp reflecting the payment of fcs to a corp by country z in addition the agreement states that usp and fp grant b an exclusive mandate to arrange for usp and fp to invest an amount of u s dollars based on the amount of credits ie sovereign debt to be cancelled sic hereunder in shares of qualified capital stock finally you should note that subsequent to the tax court’s decision in g m trading the tax_court held in 113_tc_1 that the taxpayer did not recognize gain when pursuant to the purchase and capitalization agreement the taxpayer contributed the debt to its mexican subsidiary which then effected the exchange the second issue in this case is the value of the fcs received by usp in light of the conclusions reached by the tax_court in norwest supra which was tl-n-626-00 decided after the tax court’s decision in g m trading the restrictions imposed on the fcs and on the a corp stock should be examined carefully if you have any further questions please call jeffrey dorfman chief branch
